                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA,                            )
                                                     )
              Plaintiff,                             )   CIVIL ACTION NO. 2:19-cv-153
                                                     )
                           v.                        )
                                                     )   SECTION H(2)
JESSICA BARTHELEMY ST. ANN and                       )
JJSM, INC.,                                          )
                                                     )
              Defendants.                            )

                  FINAL JUDGMENT OF PERMANENT INJUNCTION
               AGAINST JESSICA BARTHELEMY ST. ANN AND JJSM, INC.

         Plaintiff, the United States of America, and Defendants, Jessica Barthelemy St. Ann and

JJSM, Inc., stipulate and agree as follows:

         1.      The United States of America filed a complaint for permanent injunction under

26 U.S.C. §§ 7402(a), 7407, and 7408 against Jessica Barthelemy St. Ann and JJSM, Inc.

(“Defendants”).

         2.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1340 and 1345 and 26 U.S.C.

§§ 7402(a) and 7407.

         3.      Defendants, without admitting any of the allegations in the complaint, waive the

entry of findings of fact and conclusions of law under Rules 52 and 65 of the Federal Rules of

Civil Procedure, consent to the entry of this permanent injunction, and agree to be bound by its

terms.

         4.      Defendants further agree to the entry of the below order for permanent injunction

under Fed. R. Civ. P. 65 as a final judgment in this matter.




                                                 1
       Accordingly, IT IS HEREBY STIPULATED, ORDERED, AND ADJUDGED

pursuant to 26 U.S.C. § 7402(a), 7407, and 7408 that Defendants, individually or doing business

as or through any entity, and those in active concert or participation with them, are

PERMANENTLY ENJOINED from directly or indirectly:

       1.      preparing, assisting in the preparation of, or directing the preparation of federal

tax returns, amended returns, or other tax-related documents and forms, including any

electronically submitted tax returns or tax-related documents, for any entity or person other than

Jessica Barthelemy St. Ann or JJSM, Inc.;

       2.      owning, managing, controlling, working for, profiting from, or volunteering for

any business or entity engaged in tax return preparation;

       3.      engaging in activity subject to penalty under 26 U.S.C. §§ 6694 and 6701; and

       4.      engaging in conduct that substantially interferes with the proper administration

and enforcement of the internal revenue laws.

       IT IS FURTHER ORDERED that:

       1.      Defendants, at their own expense, shall:

               (a)    mail a copy of the attached letter, Exhibit A, to each person for whom

       Defendants prepared federal tax returns or any other federal tax forms after January 1,

       2013, within 50 days of entry of this final injunction;

               (b)     surrender to the Secretary of the Treasury or his delegate any and all

       PTINs held by, assigned to, or used by Jessica Barthelemy St. Ann pursuant to 26 U.S.C.

       § 6109, and any and all EFINs held by, assigned to, or used by Defendants, within

       30 days of entry of this final injunction;



                                                    2
               (c)     prominently post a copy of the injunction on Defendants’ website and in

       Defendants’ place of business where they prepared tax returns, within 10 days of entry of

       this final injunction;

               (d)     deliver a copy of the injunction to any employees, contractors and vendors

       of Defendants, within 30 days of entry of this final injunction;

               (e)     file a sworn statement with the Court evidencing Defendants’ compliance

       with the foregoing directives within 60 days of entry of this final injunction; and

               (f)     keep records of Defendants’ compliance with the foregoing directives,

       which may be produced to the Court or the United States, if requested.

       2.      The Internal Revenue Service is authorized to immediately revoke all PTINs and

EFINs assigned to Defendants.

       3.      The Court shall retain jurisdiction over Defendants and this action to enforce this

injunction.

       4.      The United States is entitled to monitor Defendants’ compliance with the

injunction and to engage in post-judgment discovery in accordance with the Federal Rules of

Civil Procedure.

       New Orleans, Louisiana, this 17th day of June, 2019.




                                                    ____________________________________
                                                    JANE TRICHE MILAZZO
                                                    United States District Judge




                                                3
Agreed as to form and content:

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General       /s/ Patrick Fanning
                                                  PATRICK FANNING
                                                  238 Huey P. Long Avenue
/s/ Laura M. Conner                               Gretna, Louisiana 70053
Laura M. Conner                                   Telephone: (504) 368-7888
Trial Attorney, Tax Division                      Telecopier: (504) 368-7263
U.S. Department of Justice                        pfanninglaw@aol.com
Post Office Box 14198
Ben Franklin Station                              Attorney for Jessica Barthelemy St. Ann
Washington, D.C. 20044                                   and JJSM, Inc.
Telephone: (202) 514-6438
Fax: (202) 514-9868
laura.m.conner@usdoj.gov
         or:
      th
555 4 Street, N.W., Room 6106
Washington, D.C. 20001

Of Counsel:
PETER G. STRASSER
United States Attorney

Attorneys for the United States




                                              4
